UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) Ulticom, Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) (CUSIP Number) December 3, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 903844207 Page 2 of 4 pages 1 NAMES OF REPORTING PERSONS:Comverse Technology, Inc. I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 13-3238402 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO This Amendment No. 1 is being filed by Comverse Technology, Inc. (“Comverse”) to amend the Schedule 13G filed March 8, 2001 (the “Schedule 13G”), with respect to the common stock, no par value, of Ulticom, Inc. (“Issuer”).On December 3, 2010, Comverse ceased to own any shares of common stock of Issuer. Item 1(a)Name of Issuer: Ulticom, Inc. Item 1(b)Address of Issuer’s Principal Executive Offices: 1020 Briggs Road Mount Laurel, New Jersey 08054 Item 2(a)Name of Person Filing: Comverse Technology, Inc. Item 2(b)Address of Principal Business Office or, if none, Residence: 810 Seventh Avenue New York, New York 10019 Item 2(c)Citizenship: New York Item 2(d)Title of Class of Securities: Common Stock, no par value Item 2(e) CUSIP No.: Item 3Not applicable Item 4.Ownership (a) Amount beneficially owned:0 (b) Percent of class: 0 (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote:0 (ii) Shared power to vote or to direct the vote:0 (iii) Sole power to vote or to direct the disposition of:0 Page3 of 4 Pages (iv) Shared power to vote or to direct the disposition of:0 Item 5 Ownership of Five Percent or Less of a Class.If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following [X]. Item 6 Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not Applicable Item 8Identification and Classification of Members of the Group Not Applicable Item 9Notice of Dissolution of Group Not Applicable Item 10Certifications Not Applicable SIGNATURE After reasonable inquiry and to the best of the undersigned’s knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date: January 18, 2011 COMVERSE TECHNOLOGY, INC. By: /s/ Shefali A. Shah Name: Shefali A. Shah Title: Senior Vice President, General Counsel and Corporate Secretary Page4 of 4 Pages
